United States Court of Appeals
                     For the First Circuit


No. 13-1632

                         UNITED STATES,

                            Appellee,

                               v.

                      JOSÉ A. GARCÍA-ORTIZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 6, 2015, is amended
as follows:

     On page 4, line 1, change "back seat" to "backseat".

     On page 20, line 7, change "the" to "The".